Title: [Diary entry: 14 June 1781]
From: Washington, George
To: 

14th. Received agreeable acts. from General Greene, of his Successes in South Carolina—viz.—that Lord Rawden had abandoned Cambden with precipitation, leaving all our wounded taken in the action of the 25th. of April last, together with 58 of his own too bad to remove—that he had destroy’d his own Stores—burnt many buildings and in short left the Town little better than a heap of Rubbish—That Orangeburg, Forts Mott. & Granby, had surrendered; their Garrisons including officers consisting of near 700 Men—That Ninety Six & Fort Augusta were invested—that he was preparing to March to the Former and that, Lord Rawden was at Nelsons ferry removing the Stores from that place which indicated an Evacuation thereof. 